Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND

RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“First
Amendment”) is entered into effective as of October 21, 2004, by and between
NORTHWEST PIPE COMPANY, an Oregon corporation (“Borrower”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

A. Borrower is currently indebted to Bank pursuant to the terms and conditions
of that certain Amended and Restated Credit Agreement between Borrower and Bank
dated as of February 25, 2004 (the “Credit Agreement”).

 

B. Borrower and Bank have agreed to amend the Credit Agreement to (i) ensure
that the borrowing base calculations conform to the agreement of Borrower and
Bank as set forth in the November 19, 2003, Loan Commitment issued by Bank to
Borrower and (ii) temporarily increase the Line of Credit to $38,500,000 from
the effective date hereof through the period ending March 31, 2005.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

AMENDMENTS

 

1. Recitals and Definition. The Recitals are incorporated in and made a part of
this First Amendment. Capitalized terms that are defined in the Recitals or in
other provisions of this First Amendment shall have the meanings given to those
terms in the Recitals or other provisions of this First Amendment. Capitalized
terms that are not defined in this First Amendment and are defined in the Credit
Agreement shall have the meaning given to those terms in the Credit Agreement.

 

2. Section 1.1(a). The sum “Thirty Five Million Dollars ($35,000,000)” appearing
in Section 1.1(a) of the Credit Agreement is deleted and shall be replaced by
the following: “Thirty Five Million Dollars ($35,000,000) from the effective
date hereof through and including October 21, 2004, Thirty-eight Million Five
Hundred Thousand Dollars ($38,500,000) from October 21, 2004 through and
including March 31, 2005, and Thirty Five Million Dollars ($35,000,000) from
April 1, 2005 and thereafter”.

 

3. Section 1.1(f). Section 1.1(f) of the Credit Agreement is deleted and shall
be replaced by the following:

 

(f) Limitation on Borrowings. Outstanding borrowings under the Line of Credit
(including outstanding Letters of Credit), to a maximum of the principal amount
set forth above, shall not exceed an aggregate of (i) eighty percent (80%) of
Borrower’s eligible accounts

 

Page 1

  First Amendment to Amended and Restated Credit Agreement    



--------------------------------------------------------------------------------

receivable, (ii) fifty percent (50%) of the value of Borrower’s eligible
inventory and (iii) thirty percent (30%) of Borrower-owned net property, plant
and equipment at book value determined in accordance with generally accepted
accounting principles, consistently applied (“GAAP”) (collectively, “PPE”) in
which Bank has a perfected security interest of first priority, except for real
property (land and buildings) comprising PPE, which instead must be unencumbered
(except for the IDB Collateral until the obligations currently secured by the
IDB Collateral are defeased or paid) and available to satisfy the requirements
of Section 1.1(d)(ii), less (A) PPE not located in the United States and (B) all
rolling stock, furniture and fixtures. In determining the limitation on
borrowings under the Line of Credit, the Bank shall also reduce the sum of (i)
through (iii) above by the amount of the Consolidated Total Debt other than the
Debt under the Line of Credit (including outstanding Letters of Credit that have
not yet been funded or drawn). All of the foregoing shall be determined by Bank
upon receipt and review of all collateral reports required hereunder and such
other documents and collateral information as Bank may from time to time
require. Borrower acknowledges that said borrowing base was established by Bank
with the understanding that, among other items, the aggregate of all returns,
rebates, discounts, credits and allowances for the immediately preceding three
(3) months at all times shall be less than five percent (5%) of Borrower’s gross
sales for said period. If such dilution of Borrower’s accounts for the
immediately preceding three (3) months at any time exceeds five percent (5%) of
Borrower’s gross sales for said period or if there at any time exists any other
matters, events, conditions or contingencies which Bank reasonably believes may
affect payment of any portion of Borrower’s accounts, Bank, in its sole
discretion, may reduce the foregoing advance rate against eligible accounts
receivable to a percentage appropriate to reflect such additional dilution
and/or establish additional reserves against Borrower’s eligible accounts
receivable.

 

4. Section 1.4. The sum “Thirty Five Million Dollars ($35,000,000)” appearing in
Section 1.4 of the Credit Agreement is deleted and shall be replaced by the
following “the amount of the Line of Credit”.

 

5. Documentation. As a condition to the continued effectiveness of this First
Amendment, Bank shall have received, in form and substance acceptable to Bank in
its sole discretion, each of the following, duly executed (although Bank shall
have the right, at its option, to waive any one or more of these conditions):

 

    

Document Required

--------------------------------------------------------------------------------

  

Required Date of Delivery

--------------------------------------------------------------------------------

1

   This First Amendment    Date of signing of First Amendment

2

   Allonge to Promissory Note    Date of signing of First Amendment

3

   Oregon Certificate of Existence dated no earlier than October 19, 2004   
Date of signing of First Amendment

4

   Legal opinion as to enforceability, no conflict with other agreements, and
corporate power and authorization of the transactions contemplated hereby from
Ater Wynne LLP, Borrower’s counsel    Date of signing of First Amendment

 

Page 2

  First Amendment to Amended and Restated Credit Agreement    



--------------------------------------------------------------------------------

6. Representations and Warranties. Except as (i) waived by Bank in writing, or
(ii) set forth in a written disclosure to Bank that specifically references this
First Amendment and which is delivered to the Bank prior to the execution and
delivery hereof, Borrower hereby remakes all representations and warranties
within the Credit Agreement as of the date hereof and as if the Loan Documents
in effect as of this date were in effect at the time such representations and
warranties were first made. In addition, Borrower further represents and
warrants that:

 

  (a) The most recent audited financial statements dated December 31, 2003, and
the unaudited interim [nine]-month financial statement dated [September 30],
2003 (“Interim Statements”), provided to Bank prior to the date of this First
Amendment are complete and correct and present fairly the financial condition of
the Borrower, disclose all liabilities of Borrower and Subsidiaries that are
required to be reflected or reserved against under generally accepted accounting
principles, whether liquidated or unliquidated, fixed or contingent, and have
been prepared in accordance with GAAP. Since the date of the Interim Statements,
there has been no material adverse change in the financial condition of the
Borrower or any Subsidiary. Neither Borrower nor any Subsidiary has mortgaged,
pledged, granted a security interest or otherwise encumbered any of its assets
or properties except in favor of Bank or as otherwise permitted by Bank in
writing.

 

  (b) The execution, delivery and performance by Borrower of this First
Amendment will not constitute a breach of or default under the Note Purchase
Agreements, the Prudential Note Agreement nor any lease listed on the Lease
Schedule, which have not been waived, with copies of any such waivers having
been provided to Bank, and the Borrower is not in breach or default under the
Note Purchase Agreements, the Prudential Note Agreement nor any other material
agreement, including the leases on the Lease Schedule, which has not been
waived.

 

7. Borrower’s Covenants. Borrower hereby affirms all of the covenants set forth
within the Credit Agreement as of the date hereof, and as if the Loan Documents
in effect as of this date were in effect at the time such covenants were first
made.

 

8. Amendment Fee. Borrower agrees to pay Bank an amendment fee in the amount of
$15,000, which fee shall be fully earned and paid by Borrower on the effective
date hereof.

 

9. Costs and Expenses. In addition to the amendment fee described in paragraph 8
above, Borrower agrees to pay on demand all costs and expenses of or incurred by
Bank in connection with the negotiation, preparation, execution and delivery of
this First Amendment, including the fees and expenses of counsel for Bank.

 

10. Effect of Amendment. Except as specifically provided in this First
Amendment, all terms and conditions of the Credit Agreement and other Loan
Documents remain in full force and effect without waiver or modification. This
First Amendment and the Credit Agreement shall be read together, as one
document.

 

Page 3

  First Amendment to Amended and Restated Credit Agreement    



--------------------------------------------------------------------------------

9. Oregon Statutory Notice. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY BANK CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE, MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
BANK TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date and year first written above.

 

NORTHWEST PIPE COMPANY,

an Oregon corporation

   WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

  

/s/ Brian W. Dunham

--------------------------------------------------------------------------------

   By:  

/s/ James R. Bednark

--------------------------------------------------------------------------------

    

Brian W. Dunham

      

James R. Bednark

    

President and Chief Executive Officer

      

Senior Vice President

 

Page 4

  First Amendment to Amended and Restated Credit Agreement    